Citation Nr: 1809284	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracic spine condition.

2. Entitlement to service connection for a thoracic spine condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1985 to April 1987 and from January 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a Notice of Disagreement (NOD) in July 2010. The RO issued a Statement of the Case (SOC) in April 2014, and the Veteran submitted a VA Form 9 in May 2014. 

Although the RO appears to have reopened the previously denied claim for service connection for a thoracic spine condition in its rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7105 (2012) to address the question of whether new and material evidence has been received to reopen the service connection claim. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate such on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. A January 2003 rating decision denied service connection for a thoracic spine condition; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. The evidence received since the January 2003 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoracic spine condition.

3. The Veteran was treated for a hyperextended back associated with a parachuting accident during service. He has competently asserted continuity of low back symptoms since service, and the competent medical opinions on the question of whether there exists a medical nexus between a current thoracic spine condition specifically, degenerative disc disease of the thoracic spine-and service, to include back injuries/complaints noted therein, are at least, in relative equipoise. 


CONCLUSION OF LAW

1. The January 2003 rating decision denying service connection for a thoracic spine condition is final. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a thoracic spine condition. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving all doubt in the Veteran's favor, the criteria for the establishment of service connection for a thoracic spine condition are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for a thoracic spine condition and to grant service connection for a thoracic spine condition are completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. New and Material Evidence

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c) (2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As mentioned above, the RO previously reopened the Veteran's claim. The Board again notes that regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Thoracic Spine Condition

By way of background, the Veteran first filed a claim for service connection for a lower back condition in December 1992. A March 1993 rating decision denied service connection based on a lack of evidence of complaint of or treatment for low back problems during service. The Veteran did not appeal this decision. In September 2002 the Veteran filed to reopen his claim for service connection for a back condition. In a January 2003 rating decision, the RO denied the Veteran's request to reopen his claim. The RO found that new and material evidence had not been presented to open the claim, in pertinent part because the Veteran had not responded to a December 2002 request for evidence. The Veteran did not appeal this decision. Therefore, the January 2003 rating decision became final. 38 U.S.C. § 7105 (West 2002) [(West 2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2017)]. The Veteran requested to reopen his claim in December 2009. 

Since the January 2003 rating decision, the Veteran has submitted additional evidence, including statements, medical records, and a medical opinion from Dr. S.W. containing a positive nexus opinion between the Veteran's thoracic spine condition and his active service. The Veteran has further provided testimony at a Board hearing. This evidence is new, in that it was not previously of record at the time of the January 2003 rating decision. Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record. 

Furthermore, this evidence is material because it bears directly on the missing element of an in-service injury or incurrence, which is the reason that the claim was previously denied. Specifically, the claim was initially denied because there was no evidence of complaints of or treatment for low back problems during service. When the claim was last denied in the January 2003 rating decision, it was because the Veteran failed to submit any new evidence. The newly received evidence consists of treatment records showing that the Veteran suffered an in-service injury to his back. There is further evidence suggesting ongoing back symptoms from that injury and a medical opinion establishing a nexus between the in-service injury and the Veteran's current thoracic spine condition. Thus, the new evidence relates to unestablished facts necessary to substantiate a claim of entitlement to service connection for a thoracic spine condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Therefore, new and material evidence having been received; the claim of entitlement to service connection for a thoracic spine condition is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Brown, 1 Vet. App. 49, 52-56 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Thoracic Spine Condition

The Veteran seeks entitlement to service connection for a thoracic spine condition, diagnosed as degenerative disc disease of the thoracic spine, which he asserts is the result of a May 1991 in-service skydiving injury.

An in-service emergency care and treatment report from May 1991 notes that the Veteran was blown by a wind gust as he was landing in a skydiving exercise. He was thrown to his knees then flipped back, causing him to hyperextend his back. The back was noted to be mildly tender at the paraspinal muscles with slightly decreased range of motion and muscle spasm to the L5 region. See May 1991 Emergency Care and Treatment Report. 

A July 2002 lateral chest radiogram showed mild mid thoracic spondylosis.

An August 2002 treatment note from Dr. V.K. noted that the Veteran was being seen in a follow-up of chest pain and discomfort. A bone scan was positive for increased uptake at T7, T8 posteriorly on the left. It was noted that this was quite consistent with restriction and discomfort with twisting and turning with radiation around the left side of the chest. The doctor noted that the Veteran had a history of having had a parachute accident in 1991 where he had hyperextension of his back. The doctor reported that the two very reasonably fit together. He indicated that an MRI of the thoracic spine would be conducted and noted that left unanswered was whether this was all from the parachute accident which he opined was reasonably the case. See August 2002 Treatment Note. 

A September 2002 MRI of the thoracic spine revealed that the thoracic vertebral bodies appeared intact. No signal abnormalities were seen that would indicate the presence of fractures or neoplastic change. No abnormalities were seen. The thoracic discs were fairly well preserved although there appeared to be some mild degenerative changes from T4 to T9, perhaps most prominently at T6-7. The impression was minor degenerative disc and facet joint changes in the mid thoracic spine, primarily from about T6 to T9. No other significant abnormalities were seen. See September 2002 MRI Radiology Consultation Report from Providence St. Vincent Medical Center. 

Multiple treatment notes from the Portland VAMC indicate that the Veteran was seen for a number of health issues including back pain management. His medical history on those treatment notes lists back injury secondary to parachute accident, OTC NSAIDs used for pain. 
 
A September 2008 specialty care report noted that the Veteran was being seen for mid-back pain. The Veteran reported his 1991 parachute injury and indicated that he experienced pain since that time. The Veteran was taking MS Contin 15mg twice a day which helped with most of his pain but not the mid-back pain. A recent MRI of the thoracic spine showed some degenerative changes at several levels which could account for some of his pain. Examination of the back revealed tenderness at the T7-10 level, right greater than left with palpation along the paraspinous musculature. The assessment was mid to lower thoracic paraspinous pain, most likely related to a facet arthropathy. See September 2008 Specialty Care Report. 

A December 2008 treatment record from Oregon Pain Associates noted that the Veteran was being seen for chronic mid-back pain. It was determined that thoracic facets were the likely etiology for his pain. The Veteran reported back in February 2009 for a medial branch nerve block and intraoperative fluoroscopy. The pre and post-operative diagnosis was thoracic facet arthropathy. The Veteran tolerated the procedure well with no apparent complications. See December 2008 and February 2009 Treatment Records from Oregon Pain Associates.

In April 2010, the Veteran submitted a letter from Dr. S.W., a pain medicine specialist who was his treating physician. Dr. S.W. stated that he had reviewed the Veteran's medical record, specifically the May 1991 emergency room report. He stated that the Veteran's current pain was primarily due to multi-level facet joint pain and myofascial pain. The mechanism of his injury in 1991 (back hyperextension) was consistent with this type of pain. Prior to that incident the Veteran had no pain issues. Dr. S.W. opined that it was at least as likely as not that the injury was caused by this specific incident. See April 2010 Letter from Dr. S.W.

The Veteran was afforded a VA back examination in December 2013. The examiner conducted an in-person examination and indicated that he had reviewed the Veteran's claims file. He noted a diagnosis of degenerative disc disease of the thoracic spine with an onset of 2005. In reporting the Veteran's medical history, the examiner noted the 1991 parachute injury in which the Veteran landed face down and hyperextended his back. He was seen in the medical clinic for evaluation and released. The Veteran was discharged in 1992 but denied other problems with his back stating that his knees were more of a problem. The Veteran reported constant pain but noted that it was increased by prolonged standing and moving around. Symptoms began to get worse in 2002. The Veteran had been treated by a pain clinic with multiple facet injections and radiofrequency ablations between T5 and T9. See December 2013 VA Back Conditions Disability Benefits Questionnaire (DBQ). 

The examiner opined that the Veteran's current diagnosis of degenerative disc disease of the thoracic spine was not caused by or a result of his active duty service. As rationale, the examiner noted that there was a single report of lower back injury at the time of the parachuting injury in 1991. The Veteran was not hospitalized and subsequent treatment records showed treatment to his knees but not his spine. The Veteran was discharged after a medical board in 1992 because of chronic problems with his knees but there was no mention of his spine at that time. The examiner noted that there were no additional complaints of thoracic pain during the remainder of service. The first complaint of thoracic pain was in 2002, 11 years after his injury occurred. The complaint was actually for chest pain, but bone scan and MRI studies showed degenerative changes in the thoracic spine. The examiner noted that degenerative disc disease of the thoracic spine was essentially universally seen in patients in the Veteran's age group and was not always related to back pain. Further, no spinal fracture or facet joint fracture had been diagnosed that would be compatible with a significant traumatic injury. MRI scans in 2009 showed signal abnormality in the T9 vertebral body was "likely representing a hemangioma." Exact diagnosis of this abnormality and relationship had not been evaluated. Id.

In regards to the opinion provided by Dr. S.W., the examiner noted that although the Veteran stated that he was able to obtain a copy of the emergency room report, no rationale was given to the above noted observations. The examiner asserted that Dr. S.W.'s opinion failed to address the lack of thoracic spine complaints at the time. Further, the examiner opined that Dr. S.W.'s opinion failed to take into account the presence of thoracic degenerative changes in the general population. Id.

In his May 2014 substantive appeal, the Veteran disputed the conclusions of the December 2013 VA examiner. He noted that he had listed his spinal injury at his discharge physical. The Veteran asserted that he had no spinal trauma other than the parachuting accident. He disagreed with the examiner's statement that no claim was made prior to 2009 and that thus there was no continuous relation to the parachuting accident. The Veteran asserted that he had made this claim numerous times. The Veteran further argued with the examiner's conclusion that there was no record of complaints for spinal problems from the time of injury until 2002. He noted that while his knees were the most serious problem after his accident, that this did not negate his back injuries and that he had been suffering back pain for a number of years. See May 2014 VA Form-9. 

In May 2017, the Veteran testified before the undersigned VLJ at a videoconference Board hearing. The Veteran reiterated his claim for service connection and summarized the contents of the new medical information that had been submitted. Namely the August 2010 opinion of Dr. S.W. and the May 1991 emergency care report. 
 
Addressing the first element of service connection, the Veteran has a current diagnosis of degenerative disc disease of the thoracic spine, as supported by the December 2013 VA examination.

As to the second element, the service treatment records establish that the Veteran injured his lower back in a May 1991 parachuting exercise. Thus, the record establishes an in-service incurrence of an injury. 

As to the third and final element, a nexus, the record evidence contains report of an in-service injury and treatment of a low back condition, as evidenced by the May 1991 emergency care and treatment report. The record also contains the lay statements and testimony of the Veteran, as well as post-service treatment notes documenting ongoing pain treatment for a low back condition. Also of record are two conflicting medical opinions. The August 2010 private opinion of Dr. S.W. directly related the Veteran's thoracic spine condition and his reported symptoms of pain to the type of injury he suffered in the May 1991 incident. In contrast, the December 2013 VA examination report opined that the Veteran's thoracic spine condition is related to his age rather than his May 1991 injury. Both opinions reflected examination of the Veteran and review of the medical record. Dr. S.W. is a pain medicine specialist who treated the Veteran on an ongoing basis and was familiar with his medical history. The December 2013 VA examiner is an orthopedic surgeon who conducted an in-person examination and offered a detailed review and discussion of the Veteran's medical records. The Board would note that the December 2013 VA examination, while thorough and based in part on the lay statements of the Veteran, did not account for the Veteran's assertions that he had experienced back pain since service. Nor did he take into account the Veteran's initial 1992 claim for service connection for his back in his conclusion that the Veteran did not complain of thoracic pain until 2002.

In this instance, the Board acknowledges the differing opinions proffered by two equally qualified medical professionals and concludes that one opinion does not outweigh the other. The Board thus finds that the record evidence is at least in relative equipoise as to whether the Veteran's thoracic spine condition is related to his military service. The Board notes that when the evidence is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, the criteria for establishing service connection for a thoracic spine condition are met. Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a thoracic spine condition is granted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a thoracic spine condition is reopened. 

Entitlement to service connection for a thoracic spine condition is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


